                          IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 EASTERN DIVISION

BRYAN BALDWIN                                                                       PLAINTIFF
ADC #115013

v.                                   2:18CV00072-JM-JJV

J.R. SMITH, Sheriff,
Cross County; et al.                                                            DEFENDANTS

                                            ORDER

       The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe.    No objections have been filed.   After careful

consideration, the Court concludes that the Proposed Findings and Recommended Disposition

should be, and hereby are, approved and adopted in their entirety as this Court's findings in all

respects.

       IT IS, THEREFORE, ORDERED that:

       1.      Plaintiff’s Complaint (Doc. No. 2) is DISMISSED without prejudice.

       2.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from this Order adopting the recommendation and the accompanying Judgment would not

be taken in good faith.

       DATED this 20th day of March, 2019.


                                                  _______________________________________
                                                  JAMES M. MOODY, JR.
                                                  UNITED STATES DISTRICT JUDGE




                                               1
